This was a proceeding in mandamus on behalf of John T. Johns, B.H. McLaughlin, Ben Green, C.H. Overton, R.J. Allison, and D.W. Moore, the defendants named in certain indictments returned and presented in the district court of Tulsa county, to require the respondent, Conn Linn, judge of said district court, to certify his disqualification to preside as such judge at the trials of said cases, on the ground of the bias and prejudice of said judge against the petitioners. The respondent filed an answer to the petition, denying that he entertained any bias or prejudice against said petitioners. The case was heard and submitted upon the pleadings and the evidence adduced. It now appears that the cases in question were assigned to another judge, and by agreement of the parties this case is to be dismissed.
The case is dismissed.